Citation Nr: 0033827	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  96-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for a heart disorder, to 
include as a result of exposure to ionizing radiation.  

Entitlement to service connection for a psychiatric disorder, 
to include as a result of exposure to ionizing radiation.  

Entitlement to service connection for bronchitis.  

Entitlement to a disability evaluation in excess of 10 
percent for a low back disorder, effective from November 14, 
1978, based on clear and unmistakable error in a rating 
decision of February 13, 1979.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran testified before the undersigned 
at a hearing in Washington, DC, in June 2000.  A transcript 
of that hearing is of record.  The matter is now before the 
Board for appellate consideration.  

At the June 2000 hearing, the veteran withdrew from appellate 
consideration his claim of entitlement to service connection 
for a liver disorder.  

The Board observes that by December 1993, the veteran had 
perfected his appeal to the Board of the RO's denial in 
August 1993 of his claim of entitlement to an increased 
rating for service-connected low back disability.  However, a 
rating decision dated in June 1995, which implemented the 
decision of a hearing officer, granted a 60 percent 
evaluation for service-connected chronic lumbar strain with 
radiculopathy, as well as a total compensation rating based 
on individual unemployability.  Both benefits were made 
effective from the date of his reopened claim for increase 
received in April 1993.  As these grants constitute the 
complete grant of the benefit to which the veteran would be 
entitled with respect to his low back condition, the Board 
deems the issue moot.  


FINDINGS OF FACT

1.  A rating decision dated in February 1979 granted service 
connection for low back strain and assigned a 10 percent 
evaluation under Diagnostic Code 5295, effective from 
November 14, 1978, the day following the veteran's separation 
from service.  

2.  The veteran was informed of this determination later in 
February but did not initiate an appeal of the evaluation 
assigned.  

3.  There was a tenable basis in the record for the RO in 
February 1979 to grant a 10 percent evaluation, but no 
higher, for the service-connected low back disability, 
effective from separation; the RO's determination in this 
regard constituted a reasonable exercise of rating judgment.  


CONCLUSION OF LAW

A disability evaluation in excess of 10 percent for a low 
back disorder, effective from November 14, 1978, based on 
clear and unmistakable error in a rating decision of February 
13, 1979, is not warranted.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision dated February 13, 1979, granted service 
connection for low back strain and assigned a 10 percent 
evaluation under Diagnostic Code 5295, effective from 
November 14, 1978, the day following the veteran's separation 
from service.  The veteran was informed of this determination 
later in February but did not file a notice of disagreement 
with the evaluation assigned.  The rating determination 
therefore became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160, 20.302, 20.1103.  

It is now contended that the February 1979 rating decision 
was clearly and unmistakably erroneous in failing to rate the 
low back disorder under Diagnostic Code 5293 for 
intervertebral disc syndrome and in failing to assign a 40 
percent evaluation under that code for severe impairment.  
The veteran testified in June 2000 that he was diagnosed in 
service with a disability of L4 and L5 and also with nerve 
damage.  He said that he had "this unbelievable pain running 
down my leg into my foot."  (Transcript at page 21.)  He 
said that following his back injury on Enewetak in July 1978, 
he was sent back to Schofield Barracks in Hawaii, where he 
served as a barracks orderly until his discharge from 
service.  Id.  He suggested that radiculopathy was diagnosed 
in service.  (Trans. at 22.)  He testified that although he 
was examined by VA, he did not receive any medical treatment 
for his back problem between his separation from service and 
February 1979.  (Trans. at 23.)  His representative 
maintained that the VA examination indicated that the veteran 
then had back pain radiating down his right leg and that the 
rating decision did not address then neurologic findings.  
(Trans. at 23-24.)  The veteran testified that between 
separation and February 1979, he had radiating pain from week 
to week.  He said that he would be driving his truck "and 
all of a sudden a shooting pain would run down my legs and 
almost blow out my foot."  (Trans. at 24.)  He reported that 
when his back went out on him, he would spend four or five 
days in bed at a time and then feel well enough to return to 
work.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions regarding the degree of disability, will be 
accepted as correct in the absence of clear and unmistakable 
error, but where the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  A determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior unappealed rating 
decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

Clear and unmistakable error is, moreover, the kind of error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  In weighing the evidence before it at that time, 
the rating board in the Fugo case merely arrived at a 
conclusion with which reasonable minds could differ by 
finding, in effect, that the veteran was not unemployable 
solely as a result of his service-connected psychiatric 
disability.  The RO's decision to assign an evaluation that 
was less than total was an exercise of rating judgment that 
cannot now be said to constitute the kind of clear and 
unmistakable error defined by Fugo.  Mere disagreement with 
how the RO evaluated the facts before it is inadequate to 
raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

Under Diagnostic Code 5295, a 10 percent evaluation for 
lumbosacral strain requires characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5293, a 10 percent evaluation requires 
mild intervertebral disc syndrome.  A 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a.  

The veteran's treating VA physician, who is the chief of the 
Ambulatory Care Service at a VA medical center, indicated in 
May 1997 and again in April 1998, that he had reviewed the 
medical records documenting the findings at the time of the 
veteran's initial injury in 1978 and that notes of orthopedic 
consultation at that time reflected pain radiating down the 
right lateral leg to the foot, with paresthesia and positive 
straight leg raising on the right.  All of these findings, he 
stated, are consistent with radiculopathy, as noted in a 
progress note of June 12, 1978, written by a service 
physician.  The VA physician noted that other examiners in 
1978 felt that the veteran's condition was consistent with 
low back strain, but he did not believe that sufficient 
diagnostic testing was done to exclude a diagnosis of 
radiculopathy.  The VA physician said that had 
electromyographic (EMG) studies been carried out in 1978, as 
they later were in 1993, they would have confirmed the 
presence of radiculopathy.  The VA physician concluded that 
due to the failure of treating physicians in 1978 to carry 
out "this routine diagnostic test," the rating decision of 
February 1979 was clearly and unmistakably erroneous.  

However, the EMG's carried out even in the 1990's showed only 
mild radiculopathy; there is no clear indication that such a 
diagnostic test in 1978 would have disclosed the presence of 
the claimed radiculopathy.  It is highly pertinent in this 
regard that the service medical records contained, as the 
treating VA physician admitted, a clear difference of opinion 
regarding the appropriate diagnosis, with some examiners 
finding only lumbar strain.  

The service medical records bear this out.  The service 
medical records were before the rating board in 1979 and 
showed that the veteran was seen at a service clinic on 
Enewetak on June 8, 1978, for a complaint of back pain that 
started that morning after having picked up a heavy rock the 
day before.  His right lower back pain was nonradiating, 
although he had an area of paresthesia in the right foot on 
the day of examination.  Straight leg raising was negative, 
bilaterally.  The impression was muscle injury.  The veteran 
was seen on a number of occasions thereafter for complaints 
of low back pain, with findings indicative of radiculopathy 
on occasion but without definitive confirmation of the same.  
When seen in the clinic less than a week following the 
injury, X-rays were felt to show a probable congenital 
abnormality of L5, and the impression was (spina) bifida at 
L5 with symptoms of nerve root compression.  Yet when seen 
only a month later, the assessment was muscular low back 
pain.  An orthopedic consultation in August 1978 included X-
rays of the lumbosacral spine that were interpreted as 
negative and culminated in an impression of low back pain 
with paradoxical straight leg raising without neurologic 
findings.  Although the physical therapy service later in 
August assessed dysfunction of the right sacroiliac joint and 
a possible problem at L5-S1, the orthopedic impressions 
thereafter were consistent in finding what amounted to lumbar 
strain.  When examined for separation in October 1978, a 
history of lumbosacral back injury on Enewetak with 
persisting pain was noted.  

However, X-rays of the lumbosacral spine in December 1978 
showed no evidence of disc disease, a finding wholly 
consistent with the X-ray findings noted in service.  When 
examined by VA in December 1978, the veteran's gait, station, 
spinal curves, and back bending were normal.  No spasm or 
tenderness was elicited.  Toe and heel standing and walking 
were normal.  Straight leg raising was normal, and there was 
no muscle atrophy.  The veteran's knee jerks were normal.  
The veteran had complained of sharp pain in the back and all 
the way down his right leg and that sitting for a long time, 
as well as stooping and bending, bothered him.  He also 
reported that lifting heavy objects bothered him.  But the 
objective examination findings did not bear out the severity 
of the complaints, showing only that he had pain in the lower 
back at the extreme range of squatting and at the extreme 
range of flexion of the lumbar spine.  

Thus, the diagnosis made in December 1978 of chronic low back 
strain was justified by the relatively minimal objective 
findings, and the complaint of radiating pain could be 
attributed to that diagnosis.  The failure to carry out 
electrodiagnostic testing at that time was not clear error 
but a decision not to undertake diagnostic procedures that 
were felt to be unwarranted by the current clinical findings.  
Moreover, there is no assurance that any radiculopathy 
disclosed by such testing would have shown intervertebral 
disc syndrome that was any more than mild in degree under the 
criteria set forth in Diagnostic Code 5293.  The clinical 
findings in December 1978 did not show any such severity with 
respect to the low back, despite the veteran's recent 
testimony that he had severe symptoms of intervertebral disc 
syndrome during the period between his separation from 
service and the rating determination of February 1979.  He 
indicated that he did not seek medical treatment during this 
period; there is therefore no true medical basis for finding 
that the evaluation assigned by the rating board in 1979 
constituted clear and unmistakable error.  Certainly, there 
is no evidence that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. at 43.  It follows that a claim for a rating in 
excess of 10 percent for the service-connected low back 
disability, effective from separation, based on such error 
must be denied.  


ORDER

An evaluation in excess of 10 percent for service-connected 
low back disability, effective from November 14, 1978, based 
on clear and unmistakable error in a rating decision of 
February 13, 1979, is denied.  


REMAND

In a letter to VA received in December 1994, the veteran 
claimed that he served with the 84th Engineer Battalion on 
the Enewetak Atoll Clean Up project in 1978.  He said the 
unit's mission was to restore the islands of Enewetak from 
all of the atomic tests from the 1940's and 1950's.  He 
reported that the unit's personnel wore the same film badges 
to monitor radiation exposure the entire six months the unit 
was there.  The veteran stated that he worked on the clean up 
of the southern island of Enewetak; for the first three 
months, he worked as a dozer operator on Enewetak itself and 
on Parry Island.  He said that Parry Island was "a complete 
mess of metal buildings and debris which had to be torn 
down."  He said that personnel worked 10 hours a day, six 
days a week.  

The veteran further reported that Parry Island was not 
radioactive and they did not wear protective clothing.  He 
was then reassigned to Company A on the northern chain of the 
Atoll to participate in the clean up of Runit Island.  The 
veteran said that his job was to pile plutonium contaminated 
soil that was to be mixed with concrete and pumped into 
nuclear bomb craters on the end of Runit Island.  He said 
that one bomb crater was 300 feet deep and the other was too 
deep to measure.  He reported that they had showers set up on 
the Island to wash off the contamination that did not work.  
Everyone returned to the island of Lojwa, where they were 
billeted.  He said that while he piled the contaminated soil, 
he wore a mask and protective clothing.  Even with the 
protective clothing, he believes that he ingested 
contaminated particles.  He said that he was medivaced off 
the island after he hurt his back.  He claimed that for 16 
years following Enewetak, he lived with severe depression and 
severe back pain.  He claimed that some scientists now said 
that being exposed to large doses of radiation could cause 
depression.  He said that he knew that he had ingested 
Plutonium, Strontium-90, and large amounts of Cesium-137 as 
byproducts of nuclear weapons.  He said that he was not a 
substance abuser and that he had never had depression merely 
because of life's woes.  

The record establishes that in 1978, the veteran participated 
in the Enewetak Cleanup Operation and that the project 
consisted of "restoring the Atoll to the people of Enewetak 
by removing debris, plutonium-contaminated soil, and 
structures which posed radiation or other hazards to human 
habitation," according a Certificate of Achievement awarded 
to the veteran by his commanding officer and dated July 8, 
1978.  A Letter of Appreciation from the veteran's First 
Sergeant, dated May 27, 1978, indicates that from February to 
May 1978, the veteran participated in the clean up of the 
islands of Enewetak and Medren until he was reassigned to 
Company A.  

Evidence of record demonstrates that from 1948 to 1958, the 
United States conducted numerous atmospheric nuclear tests at 
Enewetak Atoll.  These included test shots conducted during 
operations SANDSTONE, GREENHOUSE, IVY, CASTLE, REDWING, AND 
HARDTACK I.  

A letter to the veteran from the Ambassador of the Republic 
of the Marshall Islands, dated in June 1997, states that the 
payloads detonated at Enewetak during the atmospheric nuclear 
testing by the United States totaled nearly 30,000 kilotons 
compared with about 1,100 kilotons detonated at the Nevada 
Test Site and the less than 15 kiloton payload dropped on 
Hiroshima.  The Ambassador stated that a cleanup project 
beginning in 1977 scraped and collected more than 100,000 
cubic yards of radioactive soil and debris, which was dumped 
into a bomb crater on Runit Island and sealed with a cement 
cap.  In 1980, the United States Government pronounced 
Enewetak clean.  

The record also contains much evidence regarding the clean up 
of Enewetak, including a report by the Defense Nuclear Agency 
concerning that project.  This evidence suggests, but does 
not necessarily establish, that the veteran had a much 
greater exposure to ionizing radiation on Enewetak than his 
dosimetry badge revealed.  This was also the clear 
implication of a letter of record dated in January 1998 from 
S. L. S., Ph.D., a radiation health physicist with the Board 
on Radiation Effects Research of the National Academy of 
Sciences.  Dr. S. also stated:  "Less is known about, though 
it is still suspected, that damage might occur to the 
vascular system including the heart from high exposure to 
gamma radiation."  

The veteran testified in June 2000 that he served in the 
Enewetak Cleanup Operation from February to July 1978.  
(Transcript at page 3.)  The veteran claimed that 43 
atmospheric nuclear tests were conducted on Enewetak in the 
Marshall Islands.  When he first worked on Enewetak, his job 
was as a bulldozer operator; he piled up contaminated soil.  
He wore a film badge.  (Trans. at 4.)  He said that he was 
sent to Enewetak for a six-month temporary duty assignment on 
February 9, 1978.  He stated that he was there until July 12, 
1978, when he injured his spine.  He was then sent back to 
another island, where he was a barracks orderly for two 
weeks.  He stated that he worked on the southern end of the 
island - either Parry or Medren Island - and bulldozed 50 
percent of it.  He said that there was contamination on the 
island.  (Trans. at 6.)  He testified that the island he 
worked on was not inhabited.  He said that he bulldozed 
fabricated buildings on Parry Island.  (Trans. at 7.)  The 
veteran testified that the southern islands were not as 
contaminated as the northern islands, but that he was not 
wearing protective gear that he should have been wearing when 
he cleaned up Medren Island.  At the beginning, he wore 
nothing on Medren Island, except for a film badge.  (Trans. 
at 8-9.)  The veteran said that he had been diagnosed with 
hypokinesis and dyskinesis of the heart.  He said that a 
scientist, Dr. S. S., had indicated that exposure to ionizing 
radiation could cause vascular disease.  (Trans. at 9.)  His 
representative indicated that this might be a neurologic 
disorder affecting electrical impulses to the heart muscle.  
(Trans. at 10-11.)  The representative also indicated that 
the veteran had been diagnosed with left bundle branch block 
that was confirmed by an electrocardiogram in January 1995.  
(Trans. at 3.)  The veteran indicated that he had also been 
diagnosed with hypertension.  (Trans. at 18.)  

The veteran further testified that he was entitled to a dose 
reconstruction based on his occupational exposure.  (Trans. 
at 11.)  The veteran's representative indicated that there 
did not appear to be a dose estimate in the record but 
insisted that this called for development by VA because the 
veteran did not have the ability to seek out that type of 
development.  (Trans. at 12.)  He testified that the film 
badges worn at the time of his exposure were defective and 
that his history of occupational exposure (DD Form 1141) was 
likewise unreliable.  (Trans. at 15.)  The veteran further 
stated that there was a dose estimate in his case that was 
minute.  He said that he gave urine sample just before he 
left Enewetak.  (Trans. at 16.)  He said that he had been 
diagnosed with depression and a personality disorder.  His 
representative noted that he also been diagnosed with post-
traumatic stress disorder as a result of his role in the 
Enewetak Cleanup project.  The representative indicated, 
however, that additional development might be necessary 
because of varying psychiatric diagnoses that included major 
depression.  (Trans. at 18.)  

In a statement dated in May 2000, the veteran's treating VA 
physician stated that the veteran had been evaluated by 
several psychiatrists and psychologists at the VA Medical 
Center at Brockton/West Roxbury over the previous eight 
years.  As a result, he has a diagnosis of mixed anxiety - 
depression and mixed personality disorder.  The physician 
noted that a diagnosis of post-traumatic stress disorder 
could not be confirmed or ruled out based on 
neuropsychological testing.  He noted that psychiatric 
evaluations confirmed the clinical diagnoses noted but were 
all too brief to explore the diagnosis of post-traumatic 
stress disorder.  He noted that one psychiatrist had given 
his impression that his anxiety and depression were related 
to his involvement in the nuclear cleanup project.  The 
physician stated that he was of the opinion that the veteran 
demonstrates the major features of post-traumatic stress 
disorder but noted that he had not actually been diagnosed 
with post-traumatic stress disorder by any of the psychiatric 
consultants.  However, all had noted the major role that the 
veteran's experience in the nuclear cleanup played in his 
psychiatric condition.  (On a VA psychiatric consultation in 
January 1995, it was noted that the veteran was preoccupied 
with talking about "radiogenic PTSD.")  The physician 
concluded that "I believe serious consideration should be 
given to [the veteran's] claim for [s]ervice [c]onnected 
status for PTSD, or as an alternative for mixed anxiety-
depression."  

The claim for service connection for psychiatric disability 
due to exposure to ionizing radiation during service is 
predicated on the psychic trauma that the veteran claims to 
have sustained as a result of his service on Enewetak.  It is 
clear that the veteran believes he was exposed to substantial 
ionizing radiation; there is certainly evidence to show that 
he was exposed to contaminated debris, although the precise 
extent of that exposure is not clear.  (The veteran did not 
have detectable amounts of radioactivity over natural 
background values on a total body scan by VA in October 
1994.)  A dose reconstruction really is not the question 
here; the issue is whether the veteran acquired a chronic 
psychiatric disorder as a result of that exposure.  This is 
really a different issue from the issue of whether he 
acquired a chronic organic disorder - here, a heart disorder 
- as a consequence of that exposure.  In the latter instance, 
the degree of exposure to ionizing radiation while serving on 
Enewetak is crucially relevant.  This in turn suggests 
different paths of development for these two claimed 
disabilities.  

The service medical records are negative for any findings of 
heart disease.  The veteran's cardiovascular system was 
normal on clinical examination during service.  His blood 
pressure when examined for service entrance was 120/88, and 
no abnormal blood pressure readings were recorded during 
service.  At separation, his blood pressure was 122/78.  
Chest X-rays during service were unremarkable.  

The veteran has been intensively followed by VA since 1993.  
An echocardiogram in January 1995 showed dyskinesis that 
might be related to some conduction abnormality; his ejection 
fraction was about 35 percent.  In March 1995, a thallium 
study resulted in an impression of small inferolateral 
perfusion defects with partial redistribution in the delayed 
images; this was regarded as a significant abnormal finding.  
When seen in the VA cardiology clinic later in March, the 
impression was left bundle branch block on a screening 
electrocardiogram in a veteran with no history of cardiac 
disease.  Although significant coronary artery disease did 
not seem to be indicated, it was felt that the veteran had 
conduction system disease with systolic and diastolic 
dysfunction of unclear etiology that may be idiopathic or 
secondary to radiation, virus or alcohol.  An 
electrocardiogram performed in December 1995 showed left 
bundle branch block and was interpreted as an abnormal EKG.  
An echocardiogram in February 1998 showed mild impairment of 
the left ventricular systolic function with an estimated 
ejection fraction of 40 to 45 percent.  There was abnormal 
wall motion consistent with left bundle branch block.  
"Trivial" tricuspid regurgitation was noted, as was a small 
posterior pericardial effusion.  

The record shows that the veteran did not participate in a 
"radiation-risk activity" as that term is defined in 
38 C.F.R. § 3.309(d) (2000).  In addition, he does not have 
one of the diseases listed in 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) as entitled to presumptive service 
connection on a radiation basis.  There is therefore no legal 
entitlement to service connection for the claimed 
disabilities on a presumptive radiation basis under 
controlling law.  See Hardin v. West, 11 Vet. App. 74, 78 
(1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  

However, in all claims involving radiation exposure other 
than those based on direct participation in atmospheric 
nuclear testing by the United States or participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, the law provides that  

a request will be made for any available 
records concerning the veteran's exposure 
to radiation.  These records normally 
include but may not be limited to the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and 
other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records will be forwarded to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  

38 C.F.R. § 3.311(a)(2)(iii).  

The veteran's DD Form 1141 is on file and indicates that he 
was exposed during his service on Enewetak to 0.019 rem gamma 
radiation during the period from May 27 to June 17, 1978.  
The DD 1141 indicates that he had no prior or subsequent 
occupational exposure to ionizing radiation and that his 
total lifetime exposure was therefore the amount cited above.  
The DD 1141 indicates that his film badge was discontinued on 
July 12, 1978.  The form also indicates that a urine sample 
received in October 1978 showed less than 0.04 picocuries per 
24 hours of "PLUTONIUM 239 ALPHA SPECT."  

The veteran vigorously contends that his DD 1141 understates 
his exposure.  In a letter from the Legislative Director of 
NAAV, dated in September 1997, it is stated that the 
veteran's "tenure on the highly contaminated islands of 
Medron, Lojwa (where troops were billeted, and which was also 
highly contaminated) and Runit, was from February 18, 1978, 
to July 12, 1978."  It was stated that the film badge 
readings appeared to be very low but that this "may have 
been accounted for by the fact that the badges had been 
affected by moisture."  As a result, it was claimed, there 
were inaccurate readings of film badges.  

In any case, the record contains evidence of the veteran's 
occupational exposure to ionizing radiation in service and 
medical evidence of a heart disorder possibly related to that 
occupational exposure.  However, it does not appear that the 
development required by the regulation quoted above was ever 
carried out.  The Board notes that such development is 
required where, as here, "some exposure" to ionizing 
radiation is shown.  See Wandel v. West, 11 Vet. App. 200, 
205 (1998).  

The Board further notes that the development required by 38 
C.F.R. § 3.311 must be undertaken where the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).  The term "radiogenic disease" means 
a disease that may be induced by ionizing radiation.  38 
C.F.R. § 3.311(b)(2).  

The service medical records show that the veteran was seen on 
a number of occasions during service for complaints of a 
respiratory nature, usually associated with upper respiratory 
infections.  However, in July 1977, he was seen at a service 
emergency room with complaints of chest pain and shortness of 
breath of a week's duration.  He also complained of a 
productive cough.  A chest X-ray was normal, but rhonchi were 
heard in the left lower lobe of the lung.  The impression was 
bronchitis.  When seen about a week later with a complaint of 
continuing shortness of breath, the assessment was resolving 
bronchitis.  His separation examination in October 1978 was 
completely negative for complaints or findings of bronchitis.  

The record shows that when the veteran was seen in the VA 
pulmonary clinic in July 1994, the impression was symptoms of 
chronic bronchitis.  Chronic bronchitis was also diagnosed by 
VA in November 1994, when a 13-pack-year history of smoking 
was also noted.  Chronic bronchitis was again diagnosed by VA 
in January 1995.  On the two latter occasions, the etiology 
of the disorder was unclear.  Further diagnostic evaluation 
was planned.  In a letter dated in April 1995, the veteran's 
treating VA physician noted that he had worked as a bulldozer 
operator in service and had been exposed to beryllium 
contained in the soil.  

Chest X-rays by VA in January 1998 showed no active 
infiltrates or evidence of congestive heart failure.  
Pulmonary function tests by VA in March 1998 were interpreted 
as showing mild restrictive ventilatory defect.  When seen in 
the pulmonary clinic the following month, the impression was 
reflux.  A CT scan of the thorax in late April 1998 showed no 
evidence for any significant interstitial lung disease.  

The veteran's representative argued at the June 2000 hearing 
that the service medical records showed treatment for 
bronchitis in service and that following service, he received 
a diagnosis of chronic bronchitis.  The representative 
contended that the evidence in service was sufficient to 
identify the disease entity and that, accordingly, the 
condition should be service connected under the provisions of 
38 C.F.R. § 3.303(b) (2000).  (Trans. at 19.)  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his heart and psychiatric disorders, and 
for bronchitis, at any time since his 
separation from service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

3.  Thereafter, the veteran should be 
afforded a VA cardiology examination to 
determine the nature and extent of any 
current heart disorder.  All indicated 
studies should be performed.  The 
examiner is requested to review the 
claims file, including the service 
medical records, and to provide an 
opinion as to whether it is at least as 
likely as not that any heart disorder 
found to be present developed during 
service, or was manifest in the first 
post service year, or is otherwise 
related to service on a nonradiation 
basis.  (If necessary, the issue of 
whether the veteran acquired a heart 
disorder as a consequence of occupational 
exposure to ionizing radiation in service 
will be addressed by the development 
undertaken under indented paragraph 4 
below.)  A complete rationale should be 
given for any opinions and conclusions 
expressed.  

4.  Unless it is found that the veteran 
has a heart disorder which developed 
during service, or was manifest in the 
first post service year, or is related to 
service on a nonradiation basis, the RO 
should forward the claims file to the VA 
Under Secretary for Health for 
preparation of a dose estimate in 
accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).  Other indicated 
development under the provisions of 
38 C.F.R. § 3.311 should then be 
undertaken.  

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of any 
psychiatric disorder found to be present.  
All indicated tests should be performed.  
The examiner is requested to review the 
claims file, including the service 
medical records, and to provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder developed during 
service, or is related to an incident of 
service origin, including the veteran's 
participation in the Enewetak Cleanup 
project from February to July 1978.  A 
complete rationale should be given for 
any opinions and conclusions expressed.  

6.  The veteran should also be afforded a 
VA pulmonary examination to determine the 
nature and extent of any bronchitis found 
to be present.  All indicated studies 
should be performed.  The examiner is 
requested to review the claims file, 
including the service medical records, 
and to provide an opinion as to whether 
it is at least as likely as not that any 
current bronchitis is related to the 
complaints and findings of bronchitis 
noted in service.  A complete rationale 
should be given for any opinions and 
conclusions expressed.  

7.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Following any 
further indicated development, the RO 
should readjudicate the claims for 
service connection for a heart disorder 
and for a psychiatric disorder, including 
as due to occupational exposure to 
ionizing radiation in service.  The RO 
should also readjudicate the claim for 
service connection for bronchitis.  

8.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any outcome 
warranted in this case.  The veteran need take no action 
unless otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

